Order entered November 4, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00432-CV

                          DALLAS COUNTY SCHOOLS, Appellant

                                                V.

                                    PAUL GREEN, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-09857

                                            ORDER
       We GRANT appellant’s October 30, 2014 unopposed second motion for an extension of

time to file a brief. Appellant shall file its brief by November 13, 2014.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE